DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 5-11, claims 1-8, 12-16 and 18-20, in the reply filed on August 24, 2020 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2020.
Claim Objections
Claims 8 and 18 are objected to because of the following informalities: 
In claim 8 (line 1) “in claim 1” should recite --in claim 7--.
In claim 18 (line 2) “sections is” should recite --sections is capable of being--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey, Jr. et al. (US 2015/0233497) in view of Grafton et al. (US 7,918,054).
14 for splicing together longitudinal ends of respective first and second cable tray sections 2 to form a cable tray run, the splice plate having opposite first and second longitudinal ends and a length extending therebetween, the splice plate comprising: 
a plate body 16 having opposite inboard and outboard faces; 
a first fastener opening 24 extending through the inboard and outboard faces of the plate body, wherein the first fastener opening is configured to receive a first fastener to fasten the splice plate to the first cable tray section; 
a second fastener opening 24 extending through the inboard and outboard faces of the plate body, wherein the second opening is spaced apart from the first fastener opening along the length of the splice plate, wherein the second fastener opening is configured to receive a second fastener to fasten the splice plate to the second cable tray section; and 
[AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    230
    242
    media_image1.png
    Greyscale
a window A extending through the inboard and outboard faces of the plate body (Figure 1 reprinted below with annotations; Figures 1-3).  
Lacey, Jr. et al. fail to disclose a splice plate comprising spacing indicia on the plate body adjacent the window configured to indicate to a user longitudinal spacing 
 Grafton et al. teach a bracket plate 210 comprising spacing indicia on a plate body 212 adjacent a window A configured to indicate to a user the relative positioning between the bracket plate and adjustable second bracket plate 222 when the two bracket plates are fastened together (Figure 4A reprinted below with annotations); wherein the spacing indicia comprises calibrated lines and associated unit of length markings spaced apart along the length of the window configured to be alignable with reference markings on the second bracket plate; the calibrated spacing lines along the length of the window being adjustably affixed in alignment with a desired reference marking on the second bracket plate, enabling one to adjustably affix the two brackets relative to one another at a specific desired position (Figures 4A-4B).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the splice plate disclosed by Lacey, Jr. et al. to comprise calibrated spacing lines along the length of the window, as taught by Grafton et al., such that the spacing lines are alignable with one of the longitudinal ends of the first and second cable tray sections, in order to enabling one to adjustably affix the splice plate and each cable tray section relative to one another at a specific desired position.
[AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image2.png
    231
    237
    media_image2.png
    Greyscale

As to claims 8 and 12, Lacey, Jr. et al. as modified by Grafton et al. disclose a splice plate 14 wherein at least a portion of the spacing indicia is disposed between the first and second fastener openings 24 relative to the length of the splice plate (Figures 1-3).  
As to claim 13, Lacey, Jr. et al. disclose a splice plate 14 wherein at least one of the first and second fastener openings 24 has a slot shape extending lengthwise of the splice plate (Figures 1-3).  
As to claim 16, Lacey, Jr. et al. disclose a splice plate 14 for splicing together longitudinal ends of respective first and second cable tray sections 2 to form a cable tray run, the splice plate having opposite first and second longitudinal ends and a length extending therebetween, the splice plate comprising: 
a plate body 16 having opposite inboard and outboard faces; 
a first fastener opening 24 extending through the inboard and outboard faces of the plate body, wherein the first fastener opening is configured to receive a first fastener to fasten the splice plate to the first cable tray section; 
24 extending through the inboard and outboard faces of the plate body, wherein the second opening is spaced apart from the first fastener opening along the length of the splice plate, wherein the second fastener opening is configured to receive a second fastener to fasten the splice plate to the second cable tray section; and 
a window A capable of allowing at least one of the longitudinal ends of the respective first and second cable tray sections to be visible therethrough when the splice plate is fastened to the first and second cable tray sections (Figures 1-3).  
Lacey, Jr. et al. fail to disclose a splice plate comprising spacing indicia configured to indicate to a user longitudinal spacing between the longitudinal ends of the first and second cable tray sections when the splice plate is fastened to the first and second cable tray sections.  
 Grafton et al. teach a bracket plate 210 comprising spacing indicia on a plate body 212 adjacent a window A configured to indicate to a user the relative positioning between the bracket plate and adjustable second bracket plate 222 when the two bracket plates are fastened together; the spacing indicia comprising calibrated lines spaced apart along the length of the window configured to be alignable with reference markings on the second bracket plate; the calibrated spacing lines along the length of the window being adjustably affixed in alignment with a desired reference marking on the second bracket plate, enabling one to adjustably affix the two brackets relative to one another at a specific desired position (Figures 4A-4B).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the splice plate disclosed by Lacey, Jr. et al. to comprise calibrated spacing 
As to claim 18, Lacey, Jr. et al. disclose a splice plate wherein each of the longitudinal ends of the respective first and second cable tray sections 2 are capable of being visible through the window A when the splice plate 14 is fastened to the first and second cable tray sections (Figures 1-3).  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey, Jr. et al. in view of Grafton et al., as applied to claim 1 above, and further in view of Ryals et al. (US 7,118,318).
As to claim 14, Lacey, Jr. et al. fail to disclose a splice plate comprising a notification marking indicating to the user that first and second cable tray sections should be spaced apart longitudinally when spliced together using the splice plate.
Ryals et al. teach a cable coupling plate 20 comprising a notification marking 50 indicating to the user instructions for using the coupling plate; the notification marking including sizing and measurement information and positioning and usage instructions, ensuring proper positioning and usage of the coupling plate (Figures 1-3; C3 L53-67).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the splice plate disclosed by Lacey, Jr. et al. to comprise a notification marking including sizing and measurement information and positioning and usage instructions, as taught by Ryals et al., indicating to the user that 
As to claim 15, Lacey, Jr. et al. fail to disclose a splice plate comprising a machine readable marking including a machine readable representation of a web address that directs a hand-held device including a processor to a webpage including instructions for using the splice plate.  
Ryals et al. teach a cable coupling plate 20 comprising a machine readable barcode 50 including a machine readable representation that directs a hand-held device including a processor to instructions for using the coupling plate, the barcode inherently capable of being a web address directing the hand-held device to a webpage including the instructions; the barcode including sizing and measurement information and positioning and usage instructions, ensuring proper positioning and usage of the coupling plate (Figures 1-3; C3 L53-67).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the splice plate disclosed by Lacey, Jr. et al. to comprise a barcode including sizing and measurement information and positioning and usage instructions, as taught by Ryals et al., such that the barcode is a web address directing the hand-held device to a webpage including the instructions, in order to ensure proper positioning and usage of the splice plate.
Assuming arguendo in regards to the barcode of Ryals et al. inherently being a web address directing the hand-held device to a webpage including instructions, Examiner notes that it is well-known and readily-apparent within the art that barcodes .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey, Jr. et al. in view of Ryals et al.
As to claims 19 and 20, Lacey, Jr. et al. disclose a splice plate 14 for splicing together longitudinal ends of respective first and second cable tray sections 2 to form a cable tray run, the splice plate having opposite first and second longitudinal ends and a length extending therebetween, the splice plate comprising: 
a plate body 16 having opposite inboard and outboard faces; 
a first fastener opening 24 extending through the inboard and outboard faces of the plate body, wherein the first fastener opening is configured to receive a first fastener to fasten the splice plate to the first cable tray section; and
a second fastener opening 24 extending through the inboard and outboard faces of the plate body, wherein the second opening is spaced apart from the first fastener 
Lacey, Jr. et al. fail to disclose a splice plate comprising a machine readable marking comprising a barcode including a machine readable representation of a web address that directs a hand-held device including a processor to a webpage including instructions for using the splice plate.  
Ryals et al. teach a cable coupling plate 20 comprising a machine readable barcode 50 including a machine readable representation that directs a hand-held device including a processor to instructions for using the coupling plate, the barcode inherently capable of being a web address directing the hand-held device to a webpage including the instructions; the barcode including sizing and measurement information and positioning and usage instructions, ensuring proper positioning and usage of the coupling plate (Figures 1-3; C3 L53-67).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the splice plate disclosed by Lacey, Jr. et al. to comprise a barcode including sizing and measurement information and positioning and usage instructions, as taught by Ryals et al., such that the barcode is a web address directing the hand-held device to a webpage including the instructions, in order to ensure proper positioning and usage of the splice plate.
Assuming arguendo in regards to the barcode of Ryals et al. inherently being a web address directing the hand-held device to a webpage including instructions, .

Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive. 
As to claims 1 and 16, Attorney argues that:
Grafton et al. fail to teach or suggest modifying the splice plated disclosed by Lacey, Jr. et al. to comprise spacing indicia on the plate body adjacent the window configured to indicate to a user longitudinal spacing between the longitudinal ends of the first and second cable tray sections when the splice plate is fastened to the first and second cable tray sections, as the Grafton reference discloses angle indicia; instead of longitudinal spacing indicia.  

Grafton et al. teach a bracket plate 210 comprising spacing indicia on a plate body 212 adjacent a window A configured to indicate to a user the relative positioning between the bracket plate and adjustable second bracket plate 222 when the two bracket plates are fastened together (Figure 4A reprinted below with annotations); wherein the spacing indicia comprises calibrated lines and associated unit of length markings spaced apart along the length of the window configured to be alignable with reference markings on the second bracket plate; the calibrated spacing lines along the length of the window being adjustably affixed in alignment with a desired reference marking on the second bracket plate, enabling one to adjustably affix the two brackets relative to one another at a specific desired position (Figures 4A-4B).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the splice plate disclosed by Lacey, Jr. et al. to comprise calibrated spacing lines along the length of the window, as taught by Grafton et al., such that the spacing lines are alignable with one of the longitudinal ends of the first and second 
As to Attorney’s argument regarding the Grafton reference disclosing angle indicia; instead of longitudinal spacing indicia, Examiner notes that the Grafton reference has only been applied to teach or suggest the use of calibrated spacing lines along the length of an adjustable-positioning window.  
As to claim 19, Attorney argues that:
Ryals et al. fail to teach or suggest modifying the splice plate disclosed by Lacey, Jr. et al. to comprise a machine readable marking comprising a barcode including a machine readable representation of a web address that directs a hand-held device including a processor to a webpage including instructions for using the splice plate.  
Examiner disagrees.  As to claim 19, Ryals et al. teach a cable coupling plate 20 comprising a machine readable barcode 50 including a machine readable representation that directs a hand-held device including a processor to instructions for using the coupling plate, the barcode inherently capable of being a web address directing the hand-held device to a webpage including the instructions; the barcode including sizing and measurement information and positioning and usage instructions, ensuring proper positioning and usage of the coupling plate (Figures 1-3; C3 L53-67).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the splice plate disclosed by Lacey, Jr. et al. to comprise a barcode including sizing and measurement information and positioning and usage instructions, as taught by Ryals et al., such that the barcode is a web address 
Assuming arguendo in regards to the barcode of Ryals et al. inherently being a web address directing the hand-held device to a webpage including instructions, Examiner notes that it is well-known and readily-apparent within the art that barcodes on products within a countless number of industries are readable by handheld scanning devices including smartphones to access product information such as product specifications and instructions on the internet; the barcode thus constituting a web address directing one to a webpage.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the splice plate disclosed by Lacey, Jr. et al. as modified by Ryals et al. such that the barcode is a web address directing the hand-held device to a webpage including instructions, as it is well-known and readily-apparent within the art that barcodes on products within a countless number of industries are readable by handheld scanning devices to access product information.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

03/10/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619